DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  
Applicant's submission filed on 09/08/2021 has been entered.
Response to Arguments
Applicant’s arguments have been fully considered and are persuasive. The art rejections are withdrawn.
Allowable Subject Matter
Claims 1-20 are allowed.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: As stated above, Applicant’s remarks have been fully considered and are persuasive. No prior art teaches:
obtain a physiological state data as a function of a physical sample; 
identify a user propensity for addictive behavior associated with a human subject as a function of the physiological state data and a behavior model, wherein the user propensity for addictive behavior identifies an addictive behavior from a predetermined plurality of addictive behaviors; 
generate, using thematic training data including a plurality of media items and a plurality of correlated items, and using a classification algorithm, a media theme classifier, wherein the media theme classifier inputs media items and outputs principal themes of the media item; 
extracting, from the media item, a plurality of media item content elements; 
classifying each content element of the plurality of media item content elements to a media item object of a plurality of media item objects using an object classifier; 
determine if the principal theme matches the user propensity for addictive behavior.
The cited art generally teaches classifying and transmitting/recommending media items (Zhang), identifying risks for pre-identified behaviors (Williams), and extracting content from media for classification and analysis (Shrestha). However neither of the references taken alone or in combination teach the above claim limitations or concepts.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MIRANDA HUANG can be reached on (571)270-7092.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Kevin W Figueroa/Examiner, Art Unit 2124